IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     July 11, 2002 Session

 JOSEPH CHAD MEADORS v. SONYA DANIELLE (MEADORS) SHRUM

                    An Appeal from the Circuit Court for Sumner County
                           No. 18107-C     C. L. Rogers, Judge



                   No. M2001-02691-COA-R3-CV - Filed October 11, 2002


This case involves a petition to modify visitation. The mother and father were divorced in January
1999. By agreement, the mother was granted custody of the parties’ minor child, and the father was
given visitation. The divorce decree provided that the father’s visitation schedule would change
from week to week depending on father’s fluctuating work schedule in his job as an emergency
medical technician. This schedule necessitated repeated negotiating between the mother and the
father to agree on the father’s visitation schedule. In April 2001, the father petitioned the court for
“standard” every-other-weekend visitation, without regard to his work schedule, in order to end the
parties’ pattern of negotiating and bickering. The trial court determined that the parties were unable
to work together amicably, and ordered “standard” every-other-weekend visitation in order to
minimize the interaction between the parties. The mother now appeals. We affirm, finding that the
parties’ inability to implement amicably the ordered visitation arrangement constituted a sufficient
change in circumstances to warrant the slight modification in visitation.

                Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed

HOLLY KIRBY LILLARD, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J.,
W.S., and ALAN E. HIGHERS, J., joined.

Andy L. Allman, Hendersonville, Tennessee, for the appellant, Sonya Danielle (Meadors) Shrum.
John R. Phillips, Jr., Gallatin, Tennessee, for the appellee, Joseph Chad Meadors.

                                             OPINION

       Plaintiff/Appellee Joseph Chad Meadors (“Father”) and Defendant/Appellant Sonya Danielle
(Meadors) Shrum (“Mother”), were divorced in January 1999. Their child, Alexis Laken Meadors,
was five years old at the time of the divorce. By agreement of the parties, primary custody of Alexis
was awarded to Mother. The divorce decree provided that Father’s visitation would vary, depending
on Father’s fluctuating work schedule. Father worked as an emergency medical technician and was
normally scheduled to work one 24-hour shift every three days from 8:00 a.m. until 8:00 a.m. the
next day. In light of this, the original order provided that Father’s visitation would:

       include the one full weekend of each month that he is not working from 8:30 a.m. on
       Saturday until 6:00 p.m. on Sunday. On the alternate weeks when he does not have
       a full weekend off, he will have the child on the Saturday or Sunday he is off that
       week. [Father] shall have additional visitation at reasonable times in which the
       parties may agree.

         Less than a year later, on October 29, 1999, Mother filed a motion to modify Father’s
visitation, asserting that Father refused to maintain any regular visitation schedule. In her petition,
Mother asked the trial court to order “standard” visitation for Father, with Alexis staying with Father
on “alternate weekends from 6:00 p.m. on Friday until 6:00 p.m. on Sunday.” Mother stated in her
petition that, if “FATHER is working on the weekend that he has visitation, MOTHER agrees that
the minor child may stay with her paternal grandparents while FATHER works.” In December 1999,
in response to Mother’s petition, the trial court entered an order, finding a material change in
circumstances which warranted a modification of the original decree. The trial court granted Father
visitation every other weekend according to the following schedule:

       (a) from 6:00 p.m. Friday until 6:00 p.m. Sunday [on] the weekends he does not work
       on Saturday and Sunday;

       (b) from 9:00 a.m. on until 6:00 p.m. on Sunday if his alternate weekend falls on the
       weekend he is off work on Sunday;

       (c) from 6:00 p.m. Friday until 6:00 p.m. Saturday on the alternate weekend that
       FATHER is off work on Saturday;

       (d) In the event FATHER is working on the Saturday and Sunday he has alternative
       weekend visitation, then he has no visitation that weekend.

Thus, although Father was given a regular every-other-weekend visitation (except on weekends when
he worked the entire weekend), the specific timetable of the visitation still varied, depending on
Father’s work schedule.

        On April 24, 2001, Father filed a petition to modify his visitation schedule, asking the trial
court to grant him standard visitation every other weekend without regard to his work schedule. In
his petition, Father said that his parents would keep the child if his visitation fell on an “on-duty”
weekend.1 Father asserted that, since the modified order was issued in December 1999, “the parties
have engaged in a continual pattern of negotiating and bickering, primarily as a result of the



       1
           At the time Father filed his petition, he lived with his parents.

                                                            -2-
fluctuating nature of the visitation schedule.” Father asked that the trial court’s order also provide
for summer visitation and for more specific provisions regarding holidays.

         On September 24, 2001, the trial court held a hearing on the matter. Both Father and Mother
testified at the hearing. Father stated that his work schedule varied from week to week, and that he
had to contact Mother frequently to compare schedules and set up visitation arrangements. He
indicated that Mother was not willing to accommodate his schedule, and that he did not call Mother
for extra visitation because he wanted to avoid causing a controversy. He testified about arguments
he had with Mother at the ball field and at the Bible school regarding the proper care of Alexis.
Mother testified that she wanted Father to have visitation only when he would not be at work, so that
Alexis could spend quality time with Father. She testified that she had problems getting along with
Judy Meadors, Father’s mother (“Grandmother”), and that she wanted Father to be at home when
the child was visiting and staying with Grandmother. At the hearing, one of Alexis’s teachers
testified about Alexis’s behavior, stating that the child had told her that Father “called her mom bad
names.” Another witness, Mother’s sister-in-law, also testified about Alexis, observing that she is
“very agitated whenever both families . . . are present.”

        On September 27, 2001, the trial court entered an order granting Father’s petition and
ordering that he have standard every-other-weekend visitation, without regard to his work schedule.
The trial court’s order also modified the parties’ holiday and summer schedules, eliminating any
language that would make Father’s visitation dependent upon his work schedule. The trial court
found that Mother and Father “can’t simply pick the phone up and discuss this without some
argument,” and ordered this arrangement in order to minimize the interaction between Mother and
Father.

        Mother now appeals from this order. She asserts on appeal that there has not been the
requisite change in circumstances to justify an order modifying visitation.

        We review the trial court’s decision de novo upon the record, and the trial court’s findings
of fact will be presumed correct unless the preponderance of the evidence is otherwise. Tenn. R.
App. P. 13(d); see Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). The trial court’s
conclusions of law are afforded no such presumption. Ganzevoort v. Russell, 949 S.W.2d 293, 296
(Tenn. 1997). The trial court has broad discretion when deciding visitation issues. Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001); see also Edwards v. Edwards, 501 S.W.2d 283, 291
(Tenn. Ct. App. 1973) (stating that “the details of custody and visitation with children are peculiarly
within the broad discretion of the trial judge”). A trial court’s decision regarding visitation will be
reversed only upon a showing that the trial court has abused its discretion. See Suttles v. Suttles,
748 S.W.2d 427, 429 (Tenn. 1988); Gaskill v. Gaskill, 936 S.W.2d 626, 631 (Tenn. Ct. App. 1996).

         Under Tennessee law, once a trial court has entered an original custody decree, that decree
is res judicata and “may not be modified unless a material change of circumstances has occurred
such that the child’s welfare requires a modification of the custody decree.” Hoalcraft v. Smithson,
19 S.W.3d 822, 828 (Tenn. Ct. App. 1999). A material change in circumstances is any change


                                                 -3-
affecting the welfare of the child, including new facts or changed conditions which could not be
anticipated at the time of the original order. Id. “If the trial court finds that there has been a material
change in circumstances, it will then consider the petition to modify using the best interests
standard.” Id. The determination of the visitation arrangement that best serves the child’s interests
is fact specific and requires a balancing of numerous considerations, including those enumerated in
Tennessee Code Annotated § 36-6-106. See id. at 829.

         In this appeal, Mother argues that there had been no material change in circumstances that
affected Alexis’s welfare. She argues that the parties’ inability to negotiate amicably is not
significant enough to warrant a change in the child’s custodial environment. Mother asserts that
Father sought the modification so that Alexis could spend more time with Father’s parents and other
family members. Mother asserts that the modification permits Father to give his visitation to third
parties, over her objection, at times when the child could be spending time with her. She argues that
this interferes with her fundamental parenting rights.

        From a review of the record, it is clear that the former visitation order was the source of
heated arguments between these parties. Under the trial court’s original order, Father’s visitation
changed from week to week, requiring regular contact between the parties, and inevitably leading
to disagreements.2 This constituted a sufficient change in circumstances to justify the slight
modification in the visitation arrangement ordered by the trial court. The court stated that the
purpose of the modification was “to fix it best I can where these parents have no real interaction, no
need for any real interaction unless it’s a dire emergency.” Such a limitation in confrontation is
certainly in the minor child’s best interest. Moreover, the trial court’s modification is so slight that
it might better be described as a “tweaking” of the visitation schedule. It does not increase the
amount of Father’s visitation, and therefore has no effect whatsoever on the amount of time Mother
spends with Alexis. The fact that Alexis is with the paternal grandparents while Father is at work
does not affect Mother’s parental rights. Mother does not allege an adverse effect on the child from
spending time in the care of the grandparents. Indeed, Mother requested precisely this arrangement
in October 1999, when she stated in her petition to modify that the “child may stay with her paternal
grandparents while FATHER works.” Under all of these circumstances, it is puzzling why Mother
opposed Father’s request to modify visitation and why she felt it necessary to appeal the trial court’s
order. We affirm the trial court’s decision to modify Father’s visitation arrangement.




         2
            From a review of the testimony, it seems that when these parties have any type of contact, a dispute erupts.
For example, Mo ther testified that she became upset with Father when he took Alexis to a medical center for a sore
throat, because he did not first consult Mother. Father testified that, on another occasion, he became upset with Mother
for allowing Alexis to wander away and become lost at the ball park. From the testimony presented at the hearing, the
trial court admonished Mother and Father, stating that they were “still fussing with each o ther instea d of ge tting on with
[their] lives, and the child is going to suffer because of that.”



                                                            -4-
      We affirm the decision of the trial court. Costs are to be taxed to appellant, Sonya Danielle
(Meadors) Shrum, and her surety, for which execution may issue, if necessary.




                                                     ___________________________________
                                                     HOLLY KIRBY LILLARD, JUDGE




                                               -5-